UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

RENA ABRAN,
Plaintiff,
Vi :
No. 2:18-cv-01 107
CITY OF PHILADELPHIA, ET AL,

Defendants.

 

ORDER
AND NOW, this day of 2019, upon
consideration of Plaintiff s Motion to Compel, it is hereby ORDERED that said Motion is
GRANTED,
Defendant Corizon Healthcare shall provide Plaintiff with any and all unredacted internal
reports related to the suicide death of Gene Wilson within days of the date of this Order

or appropriate sanction shall be imposed upon defendant following application to the Court.

BY THE COURT:

 
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

RENA ABRAN,
Plaintiff,
V.

No, 2:18-cv-01 107
CITY OF PHILADELPHIA, ET AL.

 

Defendants.
P T , Cc EL
ADDITIONAL DISCOVERY

Plaintiff, by its undersigned counsel, hereby moves the Court to enter an Order pursuant
to Pa.R.C.P. 4019 compelling defendant to answer certain discovery propounded to defendant by
plaintiff in this matter.

In support of this Motion, plaintiff avers as follows:

!, On or about March 15, 2015, Plaintiff filed a 1983 Civil Rights Complaint in Federal
Court due to the suicide death of one Gene Wilson.

2. Atall times relevant hereto the defendants were properly served with a true and

correct copy of the aforementioned complaint,

3. On or about August November 14, 2018, the Honorable Judge Mitchell S. Goldberg
granted Plaintiffs Motion to Amend Plamtiff's Complaint to add Corizon Healthcare as a party
Defendant.

4. Onor about February 21, 2019, 2019 Plaintiff and Defense counsel had a Pre-trial

teleconference with Magistrate Judge David R. Strawbridge. At the conclusion of said hearing
Magistrate Strawbridge extended the discovery for an additional six (6) months for parties to
complete,

6. Plaintiff served it's First Set of Interrogatories and Production of Documents upon
Defendant, Corizion Healthcare counsel on March 15, 2019, by U.S. Mail.

7. Upon Plaintiff's counsel review of discovery request, defendant neglected to provide
specific documents mentioned in said discovery response.

$. Plaintiff formally requested that Defendant, Corizon provide Plaintiff with this
relevant document.

9. To be more specific, in it’s discovery replies to Interrogatory #15 (See attached),
Defendant, Corizon readily admitted that it is in possession of an internal document related to the
investigation surrounding the suicide death of Gene Wilson, which is the subject of this above-
captioned civil rights suit and objected to providing Plaintiff with this document.

10. On or about May 23, 2019, counsel for the Defendant denied Plaintiff's request and
asserted a federal statutory privilege in refusing fo provide Plaintiff said document.

11, Defendant, Corizon has only cited a general/generic assertion of privilege in its
discovery response and, as such, this response is legally insufficient.

12. Defendant has no legal cognizable privilege claim as it relates to the deceased
Plaintiff, Gene Wilson, since Mr. Wilson was neither, servant, employee, or agent of the
Defendant, Corizon's care of Mr. Wilson they can not now claim any sort of statutory privilege.

13. Plaintiff's discovery requests of Defendant, Corizon’s “privilege” documents are also
necessary since the Plaintiff has made a Monell claim.

14. Therefore, Plaintiff requests an Order of this Court pursuant to all applicable

Federal Discovery Rules compelling Defendant to provide Plaintiff with said Production of
Documents.

WHEREFORE, plaintiff respectfully requests the Court to enter an Order compelling
defendant, Corizion Healthcare provide Plaintiff with Corizon’s internal investigation
document(s) relating to the suicide death of Gene Wilson or suffer appropriate sanctions to be

imposed upon application to the Court.

 

Attorney for Plaintiff
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

RENA ABRAN,
Plaintiff,
V.
No. 2:18-ev-01 107
CITY OF PHILADELPHIA, ET AL,

Defendants.

 

IF} OF SERVICE
I, Troy H, Wilson, Esquire, hereby certify that service of a true and correct copy of the

enclosed Motion to Compe! was made on July 2, 2019, to all counsel below named via electronic

e-filing to:
Mark V. Maguire, Esquire Thomas Gregory. Esquire
City of Philadelphia Law Department Lisa A. Cauley, Esquire
1515 Arch Street Connor Kimball LLP
14" Floor Two Penn Center Plaza, Suite 1100
Philadelphia, PA 19] 02 1500 JFK Boulevard

Philadelphia, PA 19102

Cassidy Neal, Esquire

Matis Baum O*Connor, P.C.
912 Fort Duquesne Blvd
Pittsburgh, PA 15222

A Luh

f “Troy H. Wilson, Es uire

2(zfig LA 9
